Case 2:16-cv-07721-BRM-JAD Document 326 Filed 02/14/20 Page 1 of 1 PageID: 10159




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


   ADAPT PHARMA OPERATIONS
   LIMITED, ADAPT PHARMA INC., ADAPT
   PHARMA LIMITED and OPIANT
   PHARMACEUTICALS, INC.,

                  Plaintiffs,                      Civil Action No. 2:16-cv-07721 (BRM)(JAD)
          vs.

   TEVA PHARMACEUTICALS USA, INC.
   and TEVA PHARMACEUTCIALS
   INDUSTRIES LTD.,

                  Defendants.


                 [PROPOSED] ORDER PERMITTING REBUTTAL SUMMATION

         This matter having been brought before the Court on defendants Teva Pharmaceuticals

  USA, Inc. and Teva Pharmaceuticals Industries Ltd. (collectively “Teva”) application to reserve a

  portion of its argument time to be used in rebuttal after the plaintiffs Adapt Pharma Operations

  Limited, Adapt Pharma Inc., Adapt Pharma Limited and Opiant Pharmaceuticals, Inc., have

  completed their summation, and for other and good cause having been shown;

         IT IS ON THIS _____ day of ________________, 2020,

         ORDERED that Teva is granted permission to reserve ______ minutes for rebuttal

  summation.


                                                      ___________________________________
                                                      Brian R. Martinotti
                                                      United States District Court Judge
